Citation Nr: 1760858	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-09 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic residuals associated with an explosion injury to the shoulders, neck, and head.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic right foot disability.

3.  Entitlement to service connection for chronic residuals associated with an explosion injury to the shoulders, neck, and head.

4.  Entitlement to service connection for a chronic right foot disability.

5.  Entitlement to service connection for a chronic skin disability, to include rash, fungus and jungle rot, to include as due to herbicide exposure.

6. Entitlement to service connection for a chronic thyroid disability, to include as due to herbicide exposure.

7.  Entitlement to service connection for a chronic kidney disability, to include as due to herbicide exposure.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a chronic back disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for obstructive sleep apnea.

13.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

14.  Entitlement to initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

15.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

16.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to August 1970.  During this time, the Veteran served inside the Republic of Vietnam; among his awards and decorations, he earned a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas and St. Paul, Minnesota, respectively.  The Waco RO otherwise has jurisdiction of the claim.

In July 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for chronic residuals associated with an explosion injury to the shoulders, neck, and head; a chronic right foot disability; a chronic skin disability, to include rash, fungus and jungle rot; a chronic thyroid disability, a chronic kidney disability, bilateral hearing loss, tinnitus, a chronic back disability, hypertension, and obstructive sleep apnea as well as the issues of higher ratings for PTSD; diabetic neuropathy of the right and left lower extremities; and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Claims for service connection for residuals, explosion injury to shoulders, neck and head with headaches and for right foot contusion were denied by a November 1970 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the November 1970 decision.

2.  Evidence received submitted subsequent to the November 1970 rating decision is not cumulative or redundant of the evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1970 rating decision which denied a claim for service connection for residuals, explosion injury to shoulders, neck and head with headaches and right foot contusion is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

2.  New and material evidence has been received since the November 1970 rating decision, and the claims of entitlement to service connection for residual disability from explosion injury and for a right foot disability are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In a decision dated in November 1970, the RO denied the Veteran's claims for service connection for residuals of an explosion injury to shoulders, neck and head with headaches as well as contusion of the right foot.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).  New and material evidence was also not received within one year of the November 1970 decision.  Thus, the November 1970 decision is final.  

The Veteran's application to reopen his claim of service connection for residuals of an injury of the head and shoulder was received in January 2011.  The Veteran's application to reopen his claim of service connection for residuals of a right foot injury was received in February 2012.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2012 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for residuals of explosion injury to shoulders, neck and head with headaches.  In addition, in a November 2013 rating decision, the RO denied the claim on the merits without considering whether new and material evidence had been received to reopen the claim.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The November 1970 rating decision denied entitlement to service connection for residuals of explosion injury to shoulders, neck and head with headaches and entitlement to service connection for a right foot contusion on the basis that there was no disability of the shoulders, neck, head, and right foot on VA examination in August 1970.  With regard to headaches, the August 1970 VA examination report noted, "Objectively a neurologically normal adult male with subjective complaints of mild post concussion headaches, that are now infrequent and diminishing in severity."

Based on the grounds stated for the denial of service connection for entitlement to service connection for residuals of explosion injury to shoulders, neck and head with headaches and right foot contusion in the January 2012 rating decision, new and material evidence would consist of evidence of chronic residuals from explosion injury of the shoulder, neck, or head, and right foot disabilities.  In this regard, additional evidence received since the November 1970 rating decision includes various private and VA treatment records and personal hearing testimony of the Veteran.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence received since the November 1970 rating decision, the Board finds that the record includes lay evidence of current headaches which occur twice monthly since service as well as medical evidence of right foot arthritis and a tiny plantar calcaneal spur.

Accordingly, the Board finds that the evidence received subsequent to November 1970 rating decision is new and material and serves to reopen the claims.  To this extent only the claims are granted.  


ORDER

New and material evidence having been received, the claim for service connection for residuals of an injury of the head and shoulder is reopened.

New and material evidence having been received, the claim for service connection for residuals of a right foot injury is reopened.


REMAND

With respect to the service connection issues, the Board notes that in October 2012, the RO received a VA Form 21-4142, Authorization for Release of Information, indicating outstanding private treatment records of Dr. Lyons, the Veteran's primary care physician, from 1992 to the present.  In July 2013, the RO received a VA Form 21-4142 indicating an outstanding private treatment record dated July 10, 2013 of Dr. Wilkerson, the Veteran's urologist, for kidney stone.  In support of his claim, the Veteran has submitted Dr. Lyons' medical treatment records from 2007 to 2012.  Thus, the Board finds that the AOJ should attempt to obtain the records that remain outstanding prior to adjudicating these issues.    

With respect to the issues of entitlement to service connection for a thyroid disability and a kidney disability, the Veteran has raised a different theory of entitlement.  The Veteran now claims entitlement to service connection for these disabilities as secondary to service-connected disability, either diabetes and/or ischemic heart disease.  As such, the Board finds that the AOJ should develop and adjudicate these issues on the basis as secondary to service-connected disability prior to Board adjudication.

In addition, the Veteran has taken exception to the October 2011 and August 2013 VA examinations which addressed the etiology of the Veteran's headaches, right foot condition, hypertension, and renal disease has indicated that the examination is inadequate for adjudication purposes.  The Veteran noted in a December 2014 letter to the Secretary of VA that the nurse practitioner who conducted the October 2011 and August 2013 VA examinations was rude, yelled and belittled both he and his wife and treated them with no respect or compassion.  In an August 2014 letter to a U.S. Congressman, the Veteran again raised his complaints regarding his treatment during his October 2011 and August 2013 examinations.  In a statement received by VA in June 2016, the Veteran questioned whether the Nurse Practitioner had the requisite expertise to conduct his examination or provide opinion, specifically with regard to neurological diagnoses.  

Although a VA medical opinion was provided in March 2015 regarding the etiology of hypertension by a different nurse practitioner, it is the Board's opinion that the Veteran should be provided an additional VA examination by a physician with sufficient expertise to provide a medical opinion as to the etiology of the Veteran's headaches, right foot condition, hypertension, and renal disease.

Further, the Veteran has not been afforded a VA examination, with an opinion as to the etiology of his obstructive sleep apnea.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran and his wife have presented credible testimony that he had trouble sleeping, constant snoring, and choking while he was in service.  In a written statement by the Veteran's wife received by VA in November 2015, she stated that she met the Veteran in September 1970 after service, that they were married in August 1972, and that ever since she first stayed with him, she noticed that when he was asleep, he would stop breathing, breathe heavy, snore loudly, and choke.  
 
As such, it is the Board's opinion that the Veteran should be provided an additional VA examination by a physician with sufficient expertise to provide a medical opinion as to the etiology of the Veteran's obstructive sleep apnea.
     
With respect to the increased rating issues, the Veteran essentially claims that his disabilities have increased in severity since he was last examined by VA.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for PTSD, ischemic heart disease, and diabetic neuropathy in in July 2013.  Thus, the Veteran should be provided an opportunity to report for a current VA psychiatric examination to ascertain the current status of his service-connected PTSD, ischemic heart disease, and diabetic neuropathy of the bilateral lower extremities.  Multiple exams may be conducted by a single examiner as appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his headaches, right foot disorders, skin disorders, thyroid disorder, kidney disorder, hearing loss, tinnitus, back disorders, hypertension, obstructive sleep apnea, PTSD, diabetic neuropathy of the lower extremities, and ischemic heart disease that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file, to include prefilled forms, to the extent possible, for private treatment records of Dr. Lyons prior to 2007 and since 2012 and Dr. Wilkerson dated July 10, 2013 and for any other treatment.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise in diagnosing neurological disorders, including headache disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic headache disorders and provide an opinion as to whether it is at least as likely as not that each such disorder had its onset in service or is otherwise related to the Veteran's active duty service to include symptoms documented during such service.  

Also, in accordance with the latest worksheets for rating peripheral neuropathy disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 
  
3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise in diagnosing foot disorders.   The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic right foot disorders and provide an opinion as to as to whether it is at least as likely as not that each such disorder had its onset in service or is otherwise related to the Veteran's active duty service to include symptoms documented during such service.  

4.  The Veteran should be afforded a VA examination by a physician with sufficient expertise in diagnosing cardiac disorders.   The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension (a) had its onset in service or is otherwise related to the Veteran's active duty service, to include presumed exposure to Agent Orange; or (b) caused by, or aggravated by, a service-connected disability.  [The examiner is informed that service-connection has been established for urinary incontinence, PTSD, diabetes mellitus type II, diabetic neuropathy of the upper and lower extremities, ischemic heart disease, erectile dysfunction.]  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability.

5.  The Veteran should be afforded a VA examination by a physician with sufficient expertise in diagnosing kidney disorders.   The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic kidney disorders and provide an opinion as to whether it is at least as likely as not that each such disorder (a) had its onset in service or is otherwise related to the Veteran's active duty service, to include presumed exposure to Agent Orange; or (b) caused by, or aggravated by, a service-connected disability.  [The examiner is informed that service-connection has been established for urinary incontinence, PTSD, diabetes mellitus type II, diabetic neuropathy of the upper and lower extremities, ischemic heart disease, erectile dysfunction.]  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability.
  
6.  The Veteran should be afforded a VA examination by a physician with sufficient expertise in diagnosing obstructive sleep apnea.   The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to the Veteran's active duty service.  The examiner is informed that the Veteran is competent to report symptoms of trouble sleeping, constant snoring, and choking during service.

7.  The Veteran should be afforded a VA PTSD examination. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.   In accordance with the latest worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

8.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

10.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


